ORIGINAL                                                03/04/2020



    IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0021



                            Cause No. DA 20-0021




IN THE MATTTER OF THE
GUARDIANSHIP AND                             ORDER FOR EXTENSION
CONSERVATORSHIP OF,


A.M. M.,


         Alleged Incapacitated Person.




                   EXTENSION OF TIME TO FILE OPENING BRIEF


      Upon consideration ofPetitioner's Motion for Extension of Time to File

Opening Brief, and good cause appearing:

IT IS HEREBY ORDERED that Petitioner's Motion for 30 day Extension is

GRANTED and Opening Brief is now due on April 15, 2020.


     DATED this          day of March,202




                                         1